Citation Nr: 1328749	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  06-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), for the purposes of accrued benefits.

2. Entitlement to an effective date prior to January 27, 2007, for an award of a total disability rating based on individual unemployability (TDIU), for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law




WITNESSES AT HEARING ON APPEAL

Veteran and the Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1965 to August 1967.  He passed away in April 2010, and the appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of October 2004 and November 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In August 2001, the RO awarded the Veteran service connection for PTSD.  The RO assigned a 10 percent initial rating, effective March 2001.  In March 2004, the Veteran filed a claim seeking an increased rating in excess of 10 percent for PTSD.  In the above-referenced October 2004 rating decision, the RO increased the disability evaluation assigned to the Veteran's PTSD from 10 to 30 percent, effective March 2004.  The Veteran disagreed with the amount of this increase, and perfected an appeal as to that issue.

Subsequently, in a November 2007 rating decision, the RO awarded the Veteran TDIU benefits, effective January 27, 2007.  The Veteran timely filed a notice of disagreement contesting the effective date assigned for this award.

In March 2008, the Veteran and the Appellant testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In a July 2008 decision, the Board denied the Veteran's PTSD increased rating claim, and remanded the Veteran's TDIU effective date claim so that the RO could issue a statement of the case on the matter.  The RO issued this statement of the case in August 2008, and the Veteran perfected an appeal shortly thereafter.  In the meantime, the Veteran also appealed the Board's decision to deny an increased rating greater than 30 percent for his service-connected PTSD to the United States Court of Appeals for Veteran's Claims (Court).

Unfortunately, the Veteran died in April 2010 during the pendency of both appeals. The Veteran's spouse (now the appellant) subsequently filed a request for substitution in May 2010 pursuant to 38 U.S.C.A. § 5121A.

In a July 2010 Memorandum Decision, the Court noted that it that had granted the appellant's motion to substitute herself on the Veteran's behalf.  The Court then vacated the Board's July 2010 decision as it pertained to the Veteran's PTSD increased rating claim, and remanded the issue back to the Board for further appellate review.

In May 2010, the appellant submitted an application for Dependency and Indemnity Compensation (DIC).  In that application, the appellant specified that she was claiming DIC for the death of her husband as he died of cirrhosis of the liver secondary to alcoholism.  She stated, "[t]he alcoholism was his attempt[] to self medicate his service connected PTSD symptoms and [alcoholism] was secondary to his service connected condition."  Because it did not appear that the RO had taken any action with respect to the cause of death claim, the Board, in its June 2011 remand, referred that issue to the RO for adjudication in the first instance.  See Godfrey v. Brown, 7 Vet. App. 398 (1995)(the Board does not have jurisdiction of issues not yet adjudicated by the RO).  The Board also determined that the increased rating for PTSD and earlier effective date for TDIU claims were inextricably intertwined with the cause of death claim and remanded those two issues pending adjudication of the DIC claim.  

In October 2011, the Milwaukee Pension Management Center denied the claim of entitlement to service connection for the cause of the Veteran's death.  In a December 2012 rating decision, the Indianapolis RO found that the October 2011 decision contained clear and unmistakable error and granted the DIC claim.  Specifically, the Indianapolis RO cited VA examination opinions from July 2001 and July 2004 asserting that the Veteran's heavy drinking came after his Vietnam service and was likely as not a means of coping with his PTSD symptoms as the basis of the clear and unmistakable error finding.

In sum, as the record stands, there are two perfected issues currently on appeal before the Board-namely, entitlement to an evaluation greater than 30 percent for PTSD (returned from the Court following a vacatur of the Board's July 2008 decision), and entitlement to an effective date earlier than January 27, 2007, for the award of TDIU benefits (returned from the RO following perfection of the appeal by the Veteran before his death).  Due to the death of the Veteran, both claims are for accrued benefits purposes only.  



FINDINGS OF FACT

1.  The Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not by occupational and social impairment with reduced reliability and productivity. 

2.  Prior to January 27, 2007, the Veteran's service-connected disabilities were not shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for PTSD for accrued benefits purposes were not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2012).

2.  The criteria for an effective date prior to January 27, 2007, for entitlement to a TDIU for accrued benefits purposes were not met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2012)).

The notice requirements of the VCAA require VA to notify the appellant of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the appellant is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board notes that the effective date appeal arose from a disagreement as to the effective date assigned for an award of a TDIU.  Under such circumstances, where a disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The appellant has not alleged any deficiency in VCAA notice in this case or any resulting prejudice; thus that burden has not been met in this case. 

The Board finds that the notification requirements of VCAA have been satisfied.  In a June 2006 letter, the RO advised the Veteran of the evidence needed to substantiate his claims of entitlement to an increased evaluation for PTSD and entitlement to a TDIU.  The appellant was also advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that VA's duty to assist has also been satisfied.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, his identified private medical records, and his Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo VA examinations in July 2004, August 2004, and December 2006.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to the benefits sought.  The examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's PTSD and TDIU claims.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The Veteran and the appellant were also provided an opportunity to set forth their contentions during the March 2008 Board hearing.  In Bryant v. Shinseki, the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In regard to the first duty, during the hearing, the Veterans Law Judge enumerated the issues on appeal.  In regard to the second duty, the Veterans Law Judge questioned the Veteran and appellant in a manner that brought out the types of information that would be helpful for substantiating the claims.  The appellant, the Veteran, and their accredited representative demonstrated through their testimony that they understood what was needed in order to substantiate their claims.  The obligations under 38 C.F.R. 3.103(c)(2) were thus met and, even if not met, there is no prejudice to the Veteran as VA has made attempts to assist the appellant in getting the type of evidence necessary to support the claims. 

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

The Veteran's PTSD has been assigned a 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated pursuant to the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The United States Court of Appeals for the Federal Circuit (Court) has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent  level.  Vazquez-Claudio v. Shinseki, ___F.3d___, No. 2012-7114, 2013 WL 1395804 (Fed. Cir. Apr. 8, 2013).  Rather, the Court held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id.  

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Turning to the evidence of record, an April 2003 VA medical record reflects that the Veteran was alert and oriented to time, person, and place.  In a May 2003 VA record, the Veteran denied depression and suicidal or homicidal feelings.  In a May 2004 VA record, the Veteran reported that in the past month, he had not felt depressed, and had no suicidal or homicidal feelings.

In a July 2004 VA PTSD examination, the Veteran reported depression, flashbacks, cold sweats, severe sleep difficulty, and dreams and nightmares that focused on a particular incident in Vietnam.  The Veteran also reported difficulty expressing feelings, self-isolation, and that he was easily angered.  The Veteran denied suicide attempts and thoughts, delusions, and current hallucinations.  He stated that he visited with friends at the local veterans' center 4 to 5 times per week, that he did not socialize with non-veterans, and that he and his wife were not involved in many joint activities.  He had not worked since November 2002 due to a shoulder injury.  The Veteran reported that his first wife died in 1990 after 26 years of marriage, and that he had one daughter and 2 stepchildren from that marriage.  Since he remarried he saw very little of his stepchildren.  He remarried in 1992 and they had one child together and 5 stepchildren.  The Veteran's daughter from the second marriage and 2 stepchildren were living with him.  He stated that he had a reasonable relationship with his daughter from his first marriage and that he talked to her every few weeks.  He had one close friend with whom he visited Kokomo or Indianapolis once per month.

Upon examination, the Veteran was oriented to time, person, and place and was neatly dressed.  There was average intelligence, relevant and coherent speech, and no impairment of thought process or communication, inappropriate behaviors, or difficulty with short or long term memory.  There was some concentration difficulty.  The Veteran denied, and there was no evidence of, ritualistic behavior or obsessive thoughts or behavior, panic attacks, and impairment of impulse control.  The Veteran reported anxiety when he was closed in and was nervous with the evaluation because he was in a room with a closed door.  The examiner noted that the Veteran used substance abuse to self-medicate his PTSD symptoms.  The diagnosis was mild chronic PTSD.  The GAF score was 60.  The examiner found a guarded prognosis.

In May and July 2005 VA medical records, the Veteran was oriented to time, person, and place.  The Veteran denied feeling depression and suicidal ideations.

A July 2005 private psychological evaluation was conducted.  The Veteran reported daily intrusive thoughts, nightmares, daily flashbacks, depression, sleep difficulty, periodic concentration difficulty, constant hypervigilance, exaggerated startle response, avoidance, and periodic anger outbursts.  He stated that he did not talk about his experiences with anyone and kept his feelings inside.  He was active in the veterans' center, but didn't go to veterans reunions.  He stated that he no longer enjoyed hunting and felt detached and estranged from others, but had no sense of a foreshortened future.  The Veteran reported that he saw his extended family once per year.  He reported a great relationship with his daughter from his first marriage, his current wife, and his youngest daughter.  The Veteran reported that he did not work due to a shoulder injury.  

Upon examination, the Veteran was irritable, highly anxious, and had memory difficulties.  Insight and judgment were fair.  The examiner opined that the Veteran's PTSD problems alone cause him to be unable to work.  The examiner determined that the Veteran appeared older than his stated age.  The diagnosis was chronic and severe PTSD.  The current GAF score was 45.  The examiner noted that over the last year the highest score was 40.  

In December 2005 VA medical records, the Veteran was alert and oriented to time person, and place.  In July 2006 VA records, the Veteran was oriented to time person, and place, and denied feeling depression and suicidal ideations.  He reported that in the last month, there were no nightmares, but there was a startle response, watchfulness, and avoidance of reminders and thoughts of Vietnam.  The Veteran stated that he did not feel numb or detached from others.

In December 2006, a VA PTSD examination was conducted.  The Veteran reported occasional flashbacks and decreased sleep.  He reported he had not worked in the last year due to his shoulder injury.  The Veteran reported that he was close to his youngest daughter and stepdaughters.  He also stated he had a positive relationship with his 2 brothers and talked to them or saw them 1 to 3 times per year.  He stated he was close to his sister and talked to her 4 to 5 times per year.  He had several friends at the veterans' center and was close to his neighbors whom he had known for 30 years.  The Veteran enjoyed woodworking, fishing, and boating, and recently helped a friend build a deck.  He helped out with chores and minor home improvements.  The Veteran had a history of severe substance abuse.  The Veteran denied any history of assaultiveness, violence, or suicide attempts.  

Upon examination, the Veteran was alert and oriented with average grooming and hygiene.  He maintained average eye contact, established appropriate rapport, and displayed no inappropriate behavior.  There was average memory, concentration, insight, judgment, and comprehension, and normal speech that was logical, relevant, coherent, and goal- directed.  The Veteran denied hallucinations, delusions, thought or communication disorders, panic attacks or panic like symptoms, and obsessive or ritualistic behaviors.  The Veteran displayed no inappropriate behaviors, depression, or anxiety.  He denied impulse control problems, suicidal or homicidal thoughts, ideation, plan, or intent.  The Veteran was able to conduct his activities of daily living.  

The examiner assigned an overall GAF score of 67 to represent the cumulative impact of his various diagnoses.  The Veteran's level of reported PTSD symptoms appears to be at the same level or less than his last rating decision in 2004.  He reported some significant negative changes in his capacity for adjustment which appears to be due in part to a severe history of alcohol dependency.

In a February 2007 VA medical record, the Veteran denied depression.  The Veteran was alert and oriented.  In September 2007 VA records, the Veteran reported that in the past month, he had had nightmares, was on guard, was watchful, and was easily startled, and avoided reminders of Vietnam and thinking of Vietnam.  The Veteran stated that he felt numb and detached from others.  Upon examination, he was alert and oriented.

At the March 2008 Board hearing, the Veteran testified that outside of Veterans, he did not have a social life.  He stated that he self-isolated because he was very argumentative.  He stated that he snapped at his daughter and smacked her in the mouth.  He also described having angry outbursts.  He stated that it was difficult to talk about these things and he often minimized his feelings.  He stated that when he was working sometimes he just would not go in because he did not feel like being around people.  The Veteran's wife testified that they had to walk on eggshells to avoid making him angry.  She stated that when he was working about four or five times per month he would leave, but not go to work, and then come back home and go to bed.

The July 2010 Memorandum Decision found that the "Board provided an inadequate statement of reasons and bases for its reliance on the December 2006 medical examination and for its determination that staged ratings were not warranted."  Specifically, the Court first noted that the December 2006 examination report stated that review of the claims file revealed "'few references to any mental health symptoms or PTSD symptoms'" over the past three years.  The Court noted, however, that the July 2004 and July 2005 evaluations both revealed multiple PTSD symptoms.  

In response to this concern, the Board notes that it does not believe that the December 2006 VA examiner's assertion that "[r]eview of [the Veteran's] available medical records over the last three years reports few references to any mental health symptoms or PTSD symptoms" indicates an inadequate review of the record.  The Board does not believe that the VA examiner did not review the July 2004 and July 2005 examinations, that the examiner did not recognize the symptoms of psychiatric disability that were demonstrated in those records, or that the examiner was intending to communicate that there was little or no indication of actual psychiatric disability during that time.  Rather, the Board interprets the December 2006 VA examiner's statement as indicating that there were few records of psychiatric treatment for the prior three years, reflecting that the Veteran did not seek much psychiatric treatment during the appeals period.  The Board thus finds that the probative value of the December 2006 VA examination report is not diminished by the examiner's assertion that there were "few references to any mental health symptoms or PTSD symptoms" during the appeals period.

The Court's second concern with the December 2006 VA examination report was that the VA examiner did not discuss the possible link between the Veteran's alcoholism and his PTSD.  The Board notes that in December 2012, subsequent to the December 2006 VA examination and the Board and Court decisions, the RO has determined that the Veteran's alcoholism was linked to his PTSD.  Thus, the Board finds there is a link between the Veteran's alcoholism and his PTSD.  The Board notes that the December 2006 examination report discusses the effects of both the Veteran's PTSD and his alcoholism, thus allowing the Board to assess the severity of the impairment that was caused by both alcoholism and PTSD.  The Board therefore finds that the December 2006 examination report is of sufficient detail for purposes of deciding this claim. 

The Court also found "that the Board failed to adequately explain its determination that staged ratings were not applicable in this case."  The Court noted that the July 2004, July 2005, and December 2006 examination reports "described the veteran's PTSD symptomatology in three distinct ways."  The July 2004 report described the Veteran's PTSD as "'chronic, mild,'" the July 2005 report described it as "'chronic, severe,'" and the December 2006 report described it as "'at the same level or less than his last rating examination in 2004.'"  The Board will more expressly address the propriety of staged ratings in its discussion below.  

Based on the above, the Board finds that a disability rating in excess of 30 percent for the Veteran's service-connected PTSD was not warranted at any time during this appeal.  The Board finds, in particular, that, while the July 2005 private examination report does depict a level of disability that is of greater severity than that which is presented in the remaining evidence, the level of impairment that is described by the July 2005 record does not most nearly approximate the 50 percent rating criteria.  

First, the Board observes that the symptomatology that is demonstrated in the evidence prior to the July 2005 report includes the 30 percent disability symptoms of depressed mood, anxiety, and chronic sleep impairment, but it does not include suspiciousness, panic attacks, or mild memory loss.  The only symptomatology of a rating of 50 percent or higher that was potentially suggested in the evidence of record prior to July 2005 is difficulty in establishing and maintaining effective social relationships, which is suggested by the Veteran's reports that his only friends were veterans.  Otherwise, the record from prior to the July 2005 private examination report does not demonstrate a level of impairment of expression, mood, and cognition that is characteristic of a rating of 50 percent or higher for his service-connected PTSD.  

The GAF score of 60 that was assigned by the July 2004 VA examiner is the highest score that is assigned for moderate impairment.  The Board has considered whether this score would justify a 50 percent rating, as the characteristic symptoms it lists as examples correspond to symptoms that are noted in VA's 50 percent rating criteria.  The Board finds, however, that the qualitative descriptions of the Veteran's symptoms did not demonstrate the types of impairment of affect or speech, or panic attacks, that would support a 50 percent rating.  Furthermore, while the record from that period does indicate difficulty in social functioning, it reflects that the Veteran had several friends and that he maintained relationships with members of his family.  In terms of occupational functioning, the Veteran was not working during the period that is contemplated by this portion of the appeal, and thus the evidence did not indicate a corresponding level of difficulties interacting with others in an occupational setting.  Thus, a rating in excess of 50 percent is not warranted prior to the July 2005 private examination.

Second, the Board finds that, while the July 2005 private examination report does suggest an increase in the severity of the Veteran's PTSD since the time of the earlier records, it does not rise to the level of more nearly approximating the 50 percent rating criteria.  That record notes that the Veteran had the 30 percent criteria of depressed mood, anxiety, chronic sleep impairment, and mild memory loss.  The record did not indicate evidence of panic attacks or suspiciousness.  This report also contained evidence of the 50 percent criteria of disturbances of motivation and mood (in that he no longer enjoyed hunting).  There was also some indication of difficulty in establishing and maintaining effective social relationships in that the Veteran felt detached and estranged from others, but the Veteran had also described being active in the veterans center and having good relationships with family members.  It did not contain evidence of the 50 percent criteria of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; or impaired abstract thinking.  

This record did not contain evidence of any of the 70 percent rating criteria.  The Board notes that, while there was evidence of irritability and angry outbursts, there did not appear to be periods of violence as contemplated by the 70 percent criterion of impaired impulse control.  

In short, while the July 2005 examination report suggested an increase in memory impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective social relationships, the Board finds that the level of impairment of expression, mood, and cognition as described above is more accurately categorized by the 30 percent rating criteria than the 50 percent criteria.   

In reaching this conclusion, the Board has considered the GAF score of 45 that was assigned by the private examiner, and the assessment that the highest GAF score over the last 12 months was 40.  Even ignoring the contradiction that the Veteran's highest GAF score over the prior 12 months was assessed to be significantly lower than his GAF score at the time of the July 2005 examination, the Board finds that those assigned GAF scores alone do not warrant assignment of a higher evaluation.
As indicated above, GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job), while GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

As discussed above, the accompanying qualitative description of the Veteran's psychiatric disability depicts a disability level that most closely approximates the 30 percent rating criteria.  While the GAF scores are of some probative value, the Board ultimately places more probative weight on the specific clinical findings describing the nature and severity of the Veteran's symptoms.

Third, turning to the period following the July 2005 private examination report, the Board finds that the evidence of record during that time does not support the assignment of a rating in excess of 30 percent.  The Board observes that the symptomatology that is demonstrated in the evidence following the July 2005 report includes the 30 percent disability symptoms of anxiety and chronic sleep impairment, but it does not include depressed mood, suspiciousness, panic attacks, or mild memory loss.  The only symptomatology of a rating of 50 percent or higher that was potentially suggested in the evidence of record after July 2005 is difficulty in establishing and maintaining effective social relationships, as he reported at his March 2008 hearing that that he did not have a social life outside of veterans.  His hearing testimony also supports a determination that he had impaired impulse control (manifested by unprovoked irritability with periods of violence).  Such impairment appears consistent with the "significant negative changes in his capacity for adjustment which appears to be due in part to a severe history of alcohol dependency" that was noted in the December 2006 VA examination report.  It is also consistent with the level of impairment that is suggested by the assigned GAF score of 67.  Given the absence of most of the remaining 50 percent and 70 percent rating criteria, and the absence of any of the 100 percent rating criteria, the Board finds that the Veteran's PTSD (to include his alcoholism) was most appropriately rated as 30 percent disabling.  

In summary, the Board finds that the medical evidence of record does not support an increased evaluation for any period during this appeal.  The Veteran consistently reported depression, sleep difficulty, flashbacks, dreams and nightmares, concentration difficulty, self-isolation, anger, a startle response, and hypervigilance.  The Veteran consistently denied suicidal and homicidal ideations, hallucinations, delusions, and panic attacks or symptoms.  The objective medical evidence of record consistently demonstrated normal speech, thought process, communication, memory, grooming, and hygiene.  The Veteran demonstrated that he was able to maintain relationships with his immediate and extended family and maintain some friendships with fellow veterans and neighbors.  Thus, the evidence shows that PTSD was manifested by some social and occupational impairment, but was not manifested by impairment with reduced reliability and productivity due to abnormal speech, panic attacks, comprehension difficulty, memory impairment, or impaired thought processes.  Accordingly, a 50 percent evaluation is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

As also discussed in the Board's July 2008 decision, the Veteran and his representative specifically requested the assignment of a 70 percent evaluation.  The Board finds, however, that a 70 percent evaluation is not warranted at any time during the appeals period.  The evidence did not demonstrate deficiencies in the areas of judgment or thinking, and did not indicate suicidal ideations, obsessional rituals, illogical or irrelevant speech, near continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of hygiene.  Moreover, the Veteran was able to conduct his own activities of daily living, and had some difficulty, but not an inability, in establishing and maintaining relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a rating in excess of 30 percent for PTSD must be denied.

In reaching this conclusion, the Board also considered whether the Veteran was entitled to an even greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD was inadequate.  A rating in excess of 30 percent is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations were not present in this case.  Rather, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably described the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III.  TDIU

The appellant has also claimed entitlement to an effective date prior to January 27, 2007, for the award of a TDIU, for the purpose of accrued benefits.  The appellant's theory of entitlement was predicated in part on a grant of her claim of entitlement to an increased rating for PTSD.  

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2012).

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2012).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, 'presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider.'  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

In the case at hand, VA received the Veteran's TDIU claim on July 7, 2004.  The Board notes that the Veteran did not meet the schedular criteria for a TDIU until January 27, 2007.  Therefore, prior to that date, consideration for a TDIU must be made on an extraschedular basis.  

From July 7, 2004, through January 26, 2007, the Veteran was in receipt of the following disability ratings: (1) PTSD, 30 percent; (2) status post arthroscopy of the right knee, 20 percent; (3) tinnitus, 10 percent; (4) osteoarthritis right knee, with limitation of motion associated with status post right arthroscopy, 10 percent; (5) bilateral hearing loss, 0 percent; and (6) scars, shell fragment wounds, left leg, 0 percent.  (Effective January 27, 2007, the Veteran was granted service connection for right femoral nerve palsy and assigned a 30 percent rating.  This rating cannot be considered in determining whether a TDIU was warranted prior to January 27, 2007, however.)   

Combining these ratings under 38 C.F.R. §§ 4.25 results in a 60 percent rating throughout the period that is contemplated by this appeal.  As noted above, these ratings do not satisfy the schedular TDIU criteria of 38 C.F.R. § 4.16(a).  The Board must nonetheless consider whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  
 
The Veteran reported on his July 2004 TDIU claim form that he last worked full time in November 2001 and that his service-connected PTSD and right knee disability prevented him from securing or following any substantially gainful occupation.  He reported that he was self-employed performing concrete work from May 1972 through October 2001 and that he worked in a warehouse for a few days in November 2001.  (Other evidence suggests that he worked in the warehouse for approximately one year, until he injured his shoulder in a November 2002 automobile accident.)  He reported that he completed his second year of high school and that he received his General Education Degree (GED) in March 1972.  He has no other education or training.  

The July 2004 VA PTSD examination report notes that the Veteran reported that he was in a car accident in November 2002 in which he went through the windshield.  He injured his left shoulder and had to have two surgeries.  He has not worked since the accident and was placed on Social Security Disability.  (The Board has reviewed the Social Security records but notes that they pertain to the period prior to the July 7, 2004, date of the TDIU claim.)  He reported that he was taken off of work following the accident because of the injury to his shoulder with associated weakness in his left hand, which made it impossible for him to continue his job as a forklift driver.  The Veteran reported that his unemployment was not linked to his PTSD.  

An August 2004 VA general medical examination report notes that the Veteran has constant pain in his right knee at a level of 6 on a scale from 1 to 10, and that it flares up to a 10 with repetitive movement.  He reported having constant pain in his right knee, and also reported swelling and stiffness.  He injured his left shoulder in a car accident in 2002, suffering a rotator cuff tear that required two surgeries.  He reported that he usually had pain at a level of 4 in his shoulder, with flare-ups to 7 with repetitive movement.  There was a locking pattern.  The Veteran was noted to work in construction, which was a physical job.  He reported that he quit in November 2002.  It was noted that he was not able to perform any physical jobs.  Following physical examination of the Veteran, the examiner diagnosed (1) sensorineural hearing loss and tinnitus, for which the Veteran had hearing aids; (2) chronic sinusitis, status post septoplasty and maxillary antrostomy; (3) calcified granuloma of the base of the right lung; (4) status post two operations for torn left rotator cuff, with mild degenerative joint disease of the left shoulder; (5) degenerative changes of both knees; (6) small gangrenous cyst, left knee; (7) status post right knee surgery, with femoral nerve palsy; (8) hepatomegaly; (9) fatty infiltration of the liver; (10) PTSD; (11) status post shrapnel wound to the left forearm; and (12) COPD.  The examiner also noted that the Veteran had significant functional impairment which interfered with the Veteran's ability to work in his daily activity, and that the Veteran was not able to engage in physical employment.  

The December 2006 PTSD VA examination report notes that the Veteran was laid off from his job as a forklift operator in because of his left shoulder injury.  

The Board finds that the above evidence does not justify a grant of an earlier effective date for the TDIU, as the evidence does not demonstrate that the Veteran's service-connected disabilities rendered him incapable of securing and maintaining substantially gainful employment between July 7, 2004, and January 26, 2007.  The evidence demonstrates that the Veteran stopped working in November 2002 due to a left rotator cuff tear and resulting left hand weakness, which was not associated with the Veteran's military service.  The medical evidence does not indicate that the Veteran's PTSD led to his unemployment, and it does not suggest that he was unable to subsequently obtain employment due to his PTSD.  The Board notes that the Veteran had a GED and that there is no suggestion of record that the Veteran would have been unable to obtain and maintain sedentary employment due to his service-connected disabilities.  

Furthermore, the record reflects that the Veteran was working in construction and then as a forklift operator with his service-connected right knee disability, and it does not suggest that any worsening of the right knee disability played a role in him losing his job.  Rather, the Board emphasizes, the record clearly reflects that the Veteran lost his job as a forklift operator because he was unable to perform tasks involving lifting his left shoulder and using his left hand, both of which were crucial to his employment.  Neither of these conditions was service-connected.  Because the record reflects that the Veteran was able to work with the right knee disability and that he did not lose his job operating a forklift due to impairment caused by the right knee disability, the Board finds that the record does not demonstrate that the Veteran was precluded from obtaining and maintaining gainful employment due to that disability.  No other physical or psychiatric disability that existed during the time that is pertinent to this appeal has been demonstrated to have contributed to the Veteran's unemployment during that period.  

In summary, the Board finds that an effective date prior to January 27, 2007, for the award of a TDIU for accrued benefits purposes is not warranted.  In essence, for the reasons and bases discussed above, the Board finds that the competent evidence of record did not reflect that the Veteran was precluded from following a substantially gainful occupation, prior to January 27, 2007.  The benefit sought on appeal is, accordingly, denied.


ORDER

Entitlement to an increased rating for PTSD, currently evaluated 30 percent disabling, for the purposes of accrued benefits, is denied.
 
Entitlement to an effective date prior to January 27, 2007, for an award of a TDIU, for the purposes of accrued benefits, is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


